         Case 1:20-cv-09405-JPC-SDA Document 32 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 8/5/2021
    Cyril Sheppard,

                                    Plaintiff,
                                                                    1:20-cv-09405 (JPC) (SDA)
                  -against-
                                                                    ORDER
    Department of Corrections, et al.,

                                    Defendants.


STEWART D. AARON, United States Magistrate Judge:

          Following a telephone conference today, during which only Defendants appeared, it is

hereby Ordered that the parties are directed to appear for another telephone conference on

September 15, 2021 at 11:00 a.m. At the scheduled time, the parties shall each separately call

(888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

          Plaintiff failed to appear for today’s conference despite apparent receipt of the Court’s

June 30, 2021 Order (ECF No. 30) via mail. 1 During today’s conference, counsel for Defendants

indicated that she has had no contact with Plaintiff and that she does not know his telephone

number. Plaintiff is reminded that it is his responsibility to comply with Court Orders and

“diligently prosecute his case.” Murray v. Bouck, No. 19-CV-00317 (MKV), 2020 WL 6381935, at

*3 (S.D.N.Y. Oct. 30, 2020) (citing cases). Failure to do so is grounds for dismissal under Federal




1
  There is no indication on the docket that the Order scheduling today’s conference was returned. In any
event, if Plaintiff’s address has changed it is his duty to inform the Court and Defendants of any changes
of address. See Reyes v. NY F&B Servs. LLC, No. 15-CV-02882 (LTS) (DCF), 2016 WL 3826283, at *1 n.1
(S.D.N.Y. July 12, 2016) (internal quotation marks and citation omitted); see also Terry v. City of New York,
No. 20-CV-00081 (ER), 2020 WL 5913409, at *2 (S.D.N.Y. Oct. 6, 2020) (“Whether Plaintiff actually received
the Court’s orders is inconsequential, as it remained his duty to diligently pursue his case and to inform
this Court's Pro Se Office of any change of address.”) (internal quotation marks and citation omitted).
        Case 1:20-cv-09405-JPC-SDA Document 32 Filed 08/05/21 Page 2 of 2




Rule of Civil Procedure 41(b). See, e.g., Ellis v. Catalano, No. 16-CV-08452 (KMK), 2020 WL

4432521, at *2 (S.D.N.Y. July 31, 2020) (citing cases).

        Accordingly, if Plaintiff fails to appear for the September 15, 2021 conference, I will

recommend to District Judge Cronan that this action be dismissed without prejudice for failure

to prosecute. See Fed. R. Civ. P. 41(b).

        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               August 5, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
